ORDER
PER CURIAM.
Movant, Jerry Roberson, appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing.
The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the *868detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).